i          i        i                                                                     i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00290-CR

                                            Angel VILLESCA,
                                                Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CR-3494
                                Honorable Pat Priest, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: July 29, 2009

DISMISSED

           The trial court’s certification in this appeal states that this case “is a plea-bargain case, and

the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure

provides, “[t]he appeal must be dismissed if a certification that shows the defendant has a right of

appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d). On June

3, 2009, we ordered that this appeal would be dismissed pursuant to Rule 25.2(d) unless appellant
                                                                                     04-09-00290-CR

filed an amended trial court certification showing that he had the right of appeal by July 6, 2009.

See TEX . R. APP . P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San

Antonio 2003, no pet.). No such amended trial court certification has been filed. Therefore, Rule

25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is dismissed.



                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-